Citation Nr: 0619625	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-01 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






INTRODUCTION

The veteran served on active military duty from August 1965 
to August 1967.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (RO).

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, 19 Vet. App. 
63 (2005), that reversed a decision of the Board that 
concluded no more than a single 10-percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under prior regulations.  VA 
disagreed with the Court's decision in Smith and appealed the 
Court's decision to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
tinnitus claims affected by Smith.  Although the United 
States Court of Appeals for the Federal Circuit reversed the 
Court's decision, the stay at the Board on the adjudication 
of tinnitus claims affected by Smith remains in effect.  The 
specific claims affected by the stay include (1) all claims 
in which a claim for compensation for tinnitus was filed 
prior to June 13, 2003, and a disability rating for tinnitus 
of greater than 10 percent is sought; and (2) all claims in 
which a claim for service connection for tinnitus filed prior 
to June 10, 1999, was denied on the basis that the veterans' 
tinnitus was not "persistent" for purposes of 38 C.F.R. § 
4.87, Diagnostic Code 6260.  Based on these criteria, the 
veteran's tinnitus claim has been stayed.  Once the stay is 
lifted, the adjudication of this issue will be resumed.




FINDING OF FACT

Audiological evaluations establish the veteran's hearing loss 
is consistent with no more than Level II hearing impairment 
in the right ear and Level X hearing impairment in the left 
ear.


CONCLUSION OF LAW

The criteria for an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  Although subsequent to the initial 
adjudication of the claim, letters were sent in January 2004 
and February 2004 from the RO to the veteran that satisfies 
the duty to notify provisions.  Specifically, these letters 
informed the veteran of the evidence necessary to establish 
entitlement to an increased rating.  Since the increased 
rating claim is being denied, no effective date will be 
assigned, so there is no possibility of any prejudice to the 
veteran if the notification is lacking with regard to 
informing him of matters involving the assignment of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Under the facts 
of this case, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claims."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Based on 
this record, the Board finds that VA's duty to notify has 
been satisfied.  

As for the duty to assist, the claims file contains all 
available evidence pertinent to the claim, including the 
reports from VA audiology examinations conducted in July 
2001, April 2003, and March 2004, which adequately address 
the level of hearing impairment for the purpose of evaluating 
the current severity of his hearing loss disability.  
Furthermore, as there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The Rating 
Schedule establishes eleven auditory acuity levels designated 
from Level I through Level XI, which represents profound 
deafness.  VA audiological examinations are conducted using a 
controlled speech discrimination test together with the 
results of a pure tone audiometry test.  The numeric 
designation of impaired hearing, Levels I through XI, is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

Additionally, the regulations provide that in cases of 
exceptional hearing loss, i.e., when the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, VA will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  See 38 C.F.R. § 4.85.  Each ear will be evaluated 
separately.  See Id.; see also 38 C.F.R. § 4.86(a).  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, VA will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Id.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86.

VA audiological testing in July 2001 demonstrated average 
puretone thresholds of 44 decibels for the right ear and 100 
decibels for the left ear.  Speech recognition scores were 92 
percent for the right ear and 48 percent for the left ear.  
This is consistent with Level I hearing impairment in the 
right ear.  As the puretone threshold at each of the four 
specified frequencies is 55 decibels or more in the left ear, 
the veteran has an exceptional pattern of hearing impairment 
in the left ear.  See 38 C.F.R. § 4.86(a).  Utilizing Table 
VI or VIa, this is consistent with Level X hearing impairment 
for the left ear.  In such a case, the numeric designations 
correlate under Table VII to a 10 percent disability rating.  
See 38 C.F.R. § 4.85.  

VA audiological testing in April 2003, demonstrated average 
puretone thresholds of 46 decibels for the right ear and 101 
decibels for the left ear.  Speech recognition scores were 92 
percent for the right ear and 40 percent for the left ear.  
This is consistent with Level I hearing impairment in the 
right ear.  As the puretone threshold at each of the four 
specified frequencies is 55 decibels or more in the left ear, 
the veteran has an exceptional pattern of hearing impairment 
in the left ear.  See 38 C.F.R. § 4.86(a).  Utilizing Table 
VI or VIa, this is consistent with Level X hearing impairment 
for the left ear.  In such a case, the numeric designations 
correlate under Table VII to a 10 percent disability rating.  
See 38 C.F.R. § 4.85.  

A private hearing test conducted in May 2003, found a severe 
loss for speech sounds in the veteran's left ear, and a mild 
loss for speech sounds in the veteran's right ear.  A 
moderately severe loss for mid pitch sounds was found in the 
veteran's right ear, and a severe loss for mid pitch sounds 
was found in the veteran's left ear.

VA audiological testing in March 2004, demonstrated average 
puretone thresholds of 45 decibels for the right ear and 104 
decibels for the left ear.  Speech recognition scores were 88 
percent for the right ear and 36 percent for the left ear.  
This is consistent with Level II hearing impairment in the 
right ear.  As the puretone threshold at each of the four 
specified frequencies is 55 decibels or more in the left ear, 
the veteran has an exceptional pattern of hearing impairment 
in the left ear.  See 38 C.F.R. § 4.86(a).  Utilizing Table 
VI or VIa, this is consistent with Level X hearing impairment 
for the left ear.  In such a case, the numeric designations 
correlate under Table VII to a 10 percent disability rating.  
See 38 C.F.R. § 4.85.  

There is no other pertinent medical evidence of record that 
would entitle the veteran to a higher rating for bilateral 
hearing loss.  In evaluating service-connected hearing loss, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are performed.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Accordingly, the 
veteran's own contentions regarding the level of his hearing 
loss are insufficient to establish entitlement to a higher 
evaluation for bilateral hearing loss under the provisions of 
38 C.F.R. § 4.85.  See also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3 (2005).  As the audiological findings 
demonstrate a level of severity consistent with no more than 
the currently assigned 10 percent evaluation, the 
preponderance is against the veteran's claim for an increase, 
and it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


